                                                                                E-FILED
                                                  Tuesday, 21 January, 2020 03:07:48 PM
                                                           Clerk, U.S. District Court, ILCD

           IN THE UNITED STATES DISTRICT COURT
           FOR THE CENTRAL DISTRICT OF ILLINOIS
                   SPRINGFIELD DIVISION

JAVON A. YOUNG,                        )
                                       )
                Petitioner,            )
                                       )
      v.                               )    Case No. 17-cv-03314
                                       )
UNITED STATES OF AMERICA,              )
                                       )
                Respondent.            )

                               OPINION

SUE E. MYERSCOUGH, U.S. District Judge:

      This cause is before the Court on Petitioner Javon A. Young’s

Motion to Vacate Sentence and Dismiss the Indictment (d/e 1) filed

pursuant to 28 U.S.C. § 2255. The Court must dismiss the motion

if it appears from the motion, any attached exhibits, and the record

of prior proceedings that Petitioner is not entitled to relief. See

Rules Governing Section 2255 Proceedings for the United States

District Courts, Rule 4(b). A preliminary review of Petitioner’s §

2255 motion and the record of prior proceedings establishes that

the motion must be dismissed because Petitioner is not entitled to

relief.




                              Page 1 of 7
                          I. BACKGROUND

     On August 2, 2016, Petitioner was charged in a two-count

Indictment. Both counts of the Indictment charged Petitioner with

committing Hobbs Act robbery, in violation of 18 U.S.C. § 1951.

United States v. Young, Case No. 16-cr-30039 (hereinafter, Crim.),

Indictment (d/e 1). On October 20, 2016, Petitioner pleaded guilty

to both counts pursuant to a written plea agreement.

     In the plea agreement, Petitioner knowingly and voluntarily

waived his right to collaterally attack his sentence and convictions

in any manner, including a motion brought pursuant to 28 U.S.C. §

2255. The waiver does not apply to claims that Petitioner’s

sentence exceeds the maximum provided in the statute of

conviction, claims relating directly to the negotiation of the waiver,

or claims of ineffective assistance of counsel.

     On February 17, 2017, the Court sentenced Petitioner to 51

months’ imprisonment and 3 years of supervised release on each

count, with the sentences on each count to be served concurrently.

Crim., Judgment (d/e 29), at 2-3. Petitioner did not appeal.

     In December 2017, Petitioner filed his Motion to Vacate

Sentence and Dismiss the Indictment pursuant to 28 U.S.C. 2255.


                              Page 2 of 7
In May 2018, Petitioner filed a supplement to his § 2255 motion,

seeking to add one additional claim. As Petitioner was entitled to

amend his § 2255 motion as a matter of course under Rule 15 of

the Federal Rules of Civil Procedure, the Court indicated that it

would consider Petitioner’s additional claim.

                            II. ANALYSIS

     A prisoner claiming that his sentence violates the Constitution

may move for the Court “to vacate, set aside, or correct [his]

sentence.” 28 U.S.C. § 2255(a). Relief under § 2255 is an

extraordinary remedy because a § 2255 petitioner has already had

“an opportunity for full process.” Almonacid v. United States, 476

F.3d 518, 521 (7th Cir. 2007).

     A § 2255 motion is timely if it is filed within one year of “the

date on which the judgment of conviction becomes final.” 28 U.S.C.

§ 2255(f). The judgment in Petitioner’s criminal case was entered

on February 23, 2017. See Crim., Judgment, at 1. Petitioner filed

his § 2255 motion in December 2017. Therefore, Petitioner’s

motion is timely under § 2255(f)(1).

     Having established that Petitioner’s § 2255 motion is timely,

the Court now turns to Petitioner’s claims. The Court construes


                             Page 3 of 7
Petitioner’s pro se § 2255 motion liberally, as required. See

Erickson v. Pardus, 551 U.S. 89, 94 (2007). However, liberal

construction of the motion does not inure to Petitioner’s benefit to

the extent that the motion is not understandable. See Hudson v.

McHugh, 148 F.3d 859, 864 (7th Cir. 1998).

      Petitioner’s § 2255 motion is verbose, repetitive, and, in some

places, unintelligible. Nevertheless, the Court has been able to

decipher several claims made by Petitioner. Petitioner’s primary

claim—that the Court lacked jurisdiction to sentence him—includes

an attack on the sufficiency of the Indictment in his criminal case.

Petitioner also claims that he was deprived of due process because

he did not have notice of the investigation conducted by the grand

jury or the opportunity to challenge the grand jurors who indicted

him. Motion (d/e 1), at 21-22. Petitioner’s final claim is that his

conviction and sentence relating to a § 924(c) offense violates due

process because the predicate offense is not a crime of violence

under 18 U.S.C. § 924(c)(3).1 Supplement (d/e 3), at 1-2.



1 Petitioner’s § 2255 motion refers to several statutes and provisions of the
United States Constitution, including the Fourth, Fifth, Sixth, and Ninth
Amendments. See Motion, at 17, 20-21. However, the motion, even construed
liberally, cannot be read to assert any claims distinct from those listed above.

                                 Page 4 of 7
     Petitioner’s claims are barred by his collateral attack waiver.

Petitioner’s plea agreement contains a valid and enforceable waiver

of Petitioner’s right to collaterally attack his sentence and

convictions pursuant to 28 U.S.C. § 2255. The waiver has three

exceptions: (1) claims that Petitioner’s sentence exceeds the

maximum provided in the statute of conviction; (2) claims relating

directly to the negotiation of the waive; and (3) claims of ineffective

assistance of counsel. However, none of Petitioner’s claims assert

that his sentence exceeds the applicable statutory maximum or that

Petitioner received ineffective assistance from defense counsel. Nor

do any of Petitioner’s claims relate directly to the negotiation of

Petitioner’s collateral attack waiver. Accordingly, the waiver bars all

of Petitioner’s § 2255 claims in this case. See Dowell v. United

States, 694 F.3d 898, 902 (7th Cir. 2012) (noting that a voluntary

and knowing waiver is valid and must be enforced).

              III. CERTIFICATE OF APPEALABILITY

     If Petitioner seeks to appeal this decision, he must first obtain

a certificate of appealability. See 28 U.S.C. § 2253(c) (providing that

an appeal may not be taken to the court of appeals from the final

order in a § 2255 proceeding unless a circuit justice or judge issues


                              Page 5 of 7
a certificate of appealability). “When the district court denies a

habeas petition on procedural grounds without reaching the

prisoner’s underlying constitutional claim,” a certificate of

appealability should issue only when the prisoner shows both “that

jurists of reason would find it debatable whether the petition states

a valid claim of the denial of a constitutional right and that jurists

of reason would find it debatable whether the district court was

correct in its procedural ruling.” Id.; see also Jimenez v.

Quarterman, 555 U.S. 113, 118 n.3 (2009). The Court concludes

that jurists of reason would not find the Court’s procedural ruling

debatable. Therefore, the Court declines to issue a certificate of

appealability.

                          IV. CONCLUSION

     For the reasons stated, Petitioner Javon A. Young’s Motion to

Vacate Sentence and Dismiss the Indictment (d/e 1) filed pursuant

to 28 U.S.C. § 2255 is SUMMARILY DISMISSED. The Clerk is

DIRECTED to notify Petitioner of the dismissal. The Court declines

to issue a certificate of appealability. All pending motions are

DENIED as MOOT. This case is CLOSED.




                              Page 6 of 7
ENTER: January 21, 2020


                            /s/ Sue E. Myerscough
                            SUE E. MYERSCOUGH
                            UNITED STATES DISTRICT JUDGE




                          Page 7 of 7
